 



Exhibit 10.21

NETWORK APPLIANCE, INC.

NOTICE OF GRANT OF STOCK OPTION

              Notice is hereby given of the following option grant (the
“Option”) to purchase shares of the Common Stock of Network Appliance, Inc. (the
“Corporation”):

              Optionee:

     
 
  Name
 
  Address
 
  City, State, Postal Code
 
  Country

     
 
  Grant Number:
 
  Grant Date:
 
  Vesting Commencement Date:
 
  Exercise Price:
 
  Number of Option Shares:
 
  Expiration Date:
 
  Type of Option:
 
  Exercise Schedule:

            In no event shall the Option become exercisable for any additional
Option Shares after Optionee’s cessation of Service.

            Optionee understands and agrees that the Option is granted subject
to and in accordance with the terms of the Network Appliance, Inc. 1995 Stock
Incentive Plan. A copy of the Plan is available upon request made to the
Corporate Secretary at the Corporation’s principal offices.

            Optionee further agrees to be bound by the terms of the Plan and the
terms of the Option as set forth in the Stock Option Agreement, which is
available and appears as “1995 Plan Stock Option Agreement” on the Corporation’s
internal web site at http://finance-web.netapp.com/stock/options.html. Optionee
hereby acknowledges that the official prospectus for the Plan, which appears as
“1995 Plan Summary and Prospectus, is available on the Corporation’s internal
web site at http://finance-web.netapp.com/stock/options.html and that the Stock
Option Agreement and the Plan Summary and Prospectus are made a part of this
Notice of Grant of Stock Option.

            No Employment or Service Contract. Nothing in this Notice or in the
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

            Definitions. All capitalized terms in this Notice shall have the
meaning assigned to them in this Notice or in the Stock Option Agreement.

                  NETWORK APPLIANCE, INC.   OPTIONEE
 
               
By:
 
 
  By:  
 
   
 
  Senior Vice President, Human Resources       Name    
 
               
 
      Date:   ____________, ___    

 



--------------------------------------------------------------------------------



 



NETWORK APPLIANCE, INC.
STOCK OPTION AGREEMENT

RECITALS

            A. The Board has adopted the Plan for the purpose of retaining the
services of selected Employees, non-employee members of the Board or the board
of directors of any Parent or Subsidiary and consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).

            B. Optionee is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to Optionee.

            C. All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.

                        NOW, THEREFORE, it is hereby agreed as follows:

                        1. Grant of Option. The Corporation hereby grants to
Optionee, as of the Grant Date, an option to purchase up to the number of Option
Shares specified in the Grant Notice. The Option Shares shall be purchasable
from time to time during the option term specified in Paragraph 2 at the
Exercise Price.

                        2. Option Term. This option shall have a term of ten
(10) years measured from the Grant Date and shall accordingly expire at the
close of business on the Expiration Date, unless sooner terminated in accordance
with Paragraph 5 or 6.

                        3. Limited Transferability. This option shall be neither
transferable nor assignable by Optionee other than by will or by the laws of
inheritance following Optionee’s death. However, Non-Statutory Options may be
assigned in whole or in part during the Optionee’s lifetime to one or more
members of the Optionee’s family or to a trust established exclusively for one
or more such family members or the Optionee’s former spouse, to the extent such
assignment is in connection with the Optionee’s estate plan, or to the
Optionee’s former spouse pursuant to a domestic relations order. The assigned
portion may only be exercised by the person or persons who acquire a proprietary
interest in the option pursuant to the assignment. The terms applicable to the
assigned portion shall be the same as those in effect for the option immediately
prior to such assignment and shall be set forth in such documents issued to the
assignee as the Plan Administrator may deem appropriate.

                        4. Dates of Exercise. This option shall become
exercisable for the Option Shares in one or more installments as specified in
the Grant Notice. As the option becomes exercisable for such installments, those
installments shall accumulate and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5 or 6.

                        5. Cessation of Service. The option term specified in
Paragraph 2 shall terminate (and this option shall cease to be outstanding)
prior to the Expiration Date should any of the following provisions become
applicable:

                                    (i) Should Optionee cease to remain in
Service for any reason (other than death, Permanent Disability or Misconduct)
while this option is outstanding, then Optionee shall have a period of three
(3) months (commencing with the date of such cessation of Service) during which
to exercise this option, but in no event shall this option be exercisable at any
time after the Expiration Date.

                                    (ii) Should Optionee die while this option
is outstanding, then the personal representative of Optionee’s estate or the
person or persons to whom the option is transferred pursuant to Optionee’s will
or in accordance with the laws of descent and distribution shall have the right
to exercise this option. Such right shall lapse, and this option shall cease to
be outstanding, upon the earlier of (A) the expiration of the twelve (12)- month
period measured from the date of Optionee’s death or (B) the Expiration Date.

2



--------------------------------------------------------------------------------



 



                                    (iii) Should Optionee cease Service by
reason of Permanent Disability while this option is outstanding, then Optionee
shall have a period of twelve (12) months (commencing with the date of such
cessation of Service) during which to exercise this option. In no event shall
this option be exercisable at any time after the Expiration Date.

                                    (iv) Should Optionee’s Service be terminated
for Misconduct, then this option shall terminate immediately and cease to remain
outstanding.

                                    (v) During the applicable post-Service
exercise period, this option may not be exercised in the aggregate for more than
the number of vested Option Shares for which the option is exercisable at the
time of Optionee’s cessation of Service. Upon the expiration of such exercise
period or (if earlier) upon the Expiration Date, this option shall terminate and
cease to be outstanding for any vested Option Shares for which the option has
not been exercised. However, this option shall, immediately upon Optionee’s
cessation of Service for any reason, terminate and cease to be outstanding with
respect to any Option Shares in which Optionee is not otherwise at that time
vested or for which this option is not otherwise at that time exercisable.

                        6. Special Acceleration of Option.

                              (a) This option, to the extent outstanding at the
time of a Corporate Transaction but not otherwise fully exercisable, shall
automatically accelerate so that this option shall, immediately prior to the
effective date of the Corporate Transaction, become exercisable for all of the
Option Shares at the time subject to this option and may be exercised for any or
all of those Option Shares as fully-vested shares of Common Stock. No such
acceleration of this option, however, shall occur if and to the extent: (i) this
option is, in connection with the Corporate Transaction, either to be assumed by
the successor corporation (or parent thereof) or to be replaced with a
comparable option to purchase shares of the capital stock of the successor
corporation (or parent thereof) or (ii) this option is to be replaced with a
cash incentive program of the successor corporation which preserves the spread
existing on the Option Shares at the time of the Corporate Transaction (the
excess of the Fair Market Value of those Option Shares over the aggregate
Exercise Price payable for such shares) and provides for subsequent payout in
accordance with the option exercise schedule set forth in the Grant Notice. The
determination of option comparability under clause (i) shall be made by the Plan
Administrator, and such determination shall be final, binding and conclusive.

                              (b) Immediately following the Corporate
Transaction, this option, to the extent not previously exercised, shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) in connection with the Corporate
Transaction.

                              (c) If this option is assumed in connection with a
Corporate Transaction, then this option shall be appropriately adjusted,
immediately after such Corporate Transaction, to apply to the number and class
of securities which would have been issuable to Optionee in consummation of such
Corporate Transaction had the option been exercised immediately prior to such
Corporate Transaction, and appropriate adjustments shall also be made to the
Exercise Price, provided the aggregate Exercise Price shall remain the same.

                              (d) The Plan Administrator has the full power and
authority to accelerate the vesting of this Option upon a Corporate Transaction
or Change in Control or upon an event or events occurring in connection with
such transactions. The portion of any Incentive Option accelerated in connection
with a Corporate Transaction or Change in Control shall remain exercisable as an
Incentive Option only to the extent the applicable $100,000.00 limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Qualified Option under the
federal tax laws.

                              (e) This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

                        7. Adjustment in Option Shares. Should any change be
made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to (i) the total
number and/or class of securities subject to this option and (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive.

3



--------------------------------------------------------------------------------



 



                        8. Stockholder Rights. The holder of this option shall
not have any stockholder rights with respect to the Option Shares until such
person shall have exercised the option, paid the Exercise Price and become a
holder of record of the purchased shares.

                        9. Manner of Exercising Option.

                              (a) In order to exercise this option with respect
to all or any part of the Option Shares for which this option is at the time
exercisable, Optionee (or any other person or persons exercising the option)
must take the following actions:

                                    (i) Execute and deliver to the Corporation a
Notice of Exercise for the Option Shares for which the option is exercised.

                                    (ii) Pay the aggregate Exercise Price for
the purchased shares in one or more of the following forms:

                                        (A) cash or check made payable to the
Corporation;

                                        (B) shares of Common Stock held by
Optionee (or any other person or persons exercising the option) for the
requisite period necessary to avoid a charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or

                                        (C) through a special sale and
remittance procedure pursuant to which Optionee (or any other person or persons
exercising the option) shall concurrently provide irrevocable instructions
(I) to a Corporation-designated brokerage firm to effect the immediate sale of
the purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable Federal,
state and local income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (II) to the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm in
order to complete the sale transaction.

         Except to the extent the sale and remittance procedure is utilized in
connection with the option exercise, payment of the Exercise Price must
accompany the Notice of Exercise delivered to the Corporation in connection with
the option exercise.

                                    (iii) Furnish to the Corporation appropriate
documentation that the person or persons exercising the option (if other than
Optionee) have the right to exercise this option.

                                    (iv) Make appropriate arrangements with the
Corporation (or Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state and local income and employment tax
withholding requirements applicable to the option exercise.

                              (b) As soon as practical after the Exercise Date,
the Corporation shall issue to or on behalf of Optionee (or any other person or
persons exercising this option) a certificate for the purchased Option Shares,
with the appropriate legends affixed thereto.

                              (c) In no event may this option be exercised for
any fractional shares.

                        10. Compliance with Laws and Regulations.

                              (a) The exercise of this option and the issuance
of the Option Shares upon such exercise shall be subject to compliance by the
Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange (or the Nasdaq
National Market, if applicable) on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

                              (b) The inability of the Corporation to obtain
approval from any regulatory body having authority deemed by the Corporation to
be necessary to the lawful issuance and sale of any Common Stock pursuant to
this option shall relieve the

4



--------------------------------------------------------------------------------



 



Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

                        11. Successors and Assigns. Except to the extent
otherwise provided in Paragraphs 3 and 6, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and Optionee, Optionee’s assigns and the legal representatives,
heirs and legatees of Optionee’s estate.

                        12. Notices. Any notice required to be given or
delivered to the Corporation under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated below Optionee’s signature line
on the Grant Notice. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

                        13. Construction. This Agreement and the option
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan. All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in this option.

                        14. Governing Law. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules.

                        15. Excess Shares. If the Option Shares covered by this
Agreement exceed, as of the Grant Date, the number of shares of Common Stock
which may without stockholder approval be issued under the Plan, then this
option shall be void with respect to those excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.

                        16. Additional Terms Applicable to an Incentive Option.
In the event this option is designated an Incentive Option in the Grant Notice,
the following terms and conditions shall also apply to the grant:

                              (a) This option shall cease to qualify for
favorable tax treatment as an Incentive Option if (and to the extent) this
option is exercised for one or more Option Shares: (A) more than three
(3) months after the date Optionee ceases to be an Employee for any reason other
than death or Permanent Disability or (B) more than twelve (12) months after the
date Optionee ceases to be an Employee by reason of Permanent Disability.

                              (b) No installment under this option shall qualify
for favorable tax treatment as an Incentive Option if (and to the extent) the
aggregate Fair Market Value (determined at the Grant Date) of the Common Stock
for which such installment first becomes exercisable hereunder would, when added
to the aggregate value (determined as of the respective date or dates of grant)
of the Common Stock or other securities for which this option or any other
Incentive Options granted to Optionee prior to the Grant Date (whether under the
Plan or any other option plan of the Corporation or any Parent or Subsidiary)
first become exercisable during the same calendar year, exceed One Hundred
Thousand Dollars ($100,000) in the aggregate. Should such One Hundred Thousand
Dollar ($100,000) limitation be exceeded in any calendar year, this option shall
nevertheless become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.

                              (c) Should the exercisability of this option be
accelerated upon a Corporate Transaction, then this option shall qualify for
favorable tax treatment as an Incentive Option only to the extent the aggregate
Fair Market Value (determined at the Grant Date) of the Common Stock for which
this option first becomes exercisable in the calendar year in which the
Corporate Transaction occurs does not, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or one or more other Incentive Options
granted to Optionee prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. Should the applicable One Hundred Thousand Dollar
($100,000) limitation be exceeded in the calendar year of such Corporate
Transaction, the option may nevertheless be exercised for the excess shares in
such calendar year as a Non-Statutory Option.

                              (d) Should Optionee hold, in addition to this
option, one or more other options to purchase Common Stock which become
exercisable for the first time in the same calendar year as this option, then
the foregoing limitations on the exercisability of such options as Incentive
Options shall be applied on the basis of the order in which

5



--------------------------------------------------------------------------------



 



such options are granted.

            17. Leave of Absence. The following provisions shall apply upon the
Optionee’s commencement of an authorized leave of absence:

                        (a) The exercise schedule in effect under the Grant
Notice shall be frozen as of the first day of the authorized leave, and the
option shall not become exercisable for any additional installments of the
Option Shares during the period Optionee remains on such leave.

                        (b) Should Optionee resume active Employee status within
sixty (60) days after the start date of the authorized leave, Optionee shall,
for purposes of the exercise schedule set forth in the Grant Notice, receive
Service credit for the entire period of such leave. If Optionee does not resume
active Employee status within such sixty (60)-day period, then no Service credit
shall be given for the entire period of the leave, unless otherwise required by
statute or by written agreement.

                        (c) If the option is designated as an Incentive Stock
Option in the Grant Notice, then the following additional provision shall apply:

                              If the leave of absence continues for more than
90 days, then the option shall automatically convert to a Non-Statutory Option
under the federal tax laws three (3) months following the date of such leave,
unless the Optionee’s reemployment rights are guaranteed by statute or by
written agreement. Following any such conversion of the option, all subsequent
exercises of such option, whether effected before or after Optionee’s return to
active Employee status, shall result in an immediate taxable event, and the
Corporation shall be required to collect from Optionee the federal, state and
local income and employment withholding taxes applicable to such exercise.

                        (d) In no event shall this option become exercisable for
any additional Option Shares or otherwise remain outstanding if Optionee does
not resume Employee status prior to the Expiration Date of the option term.

6



--------------------------------------------------------------------------------



 



EXHIBIT I

NOTICE OF EXERCISE

                        I hereby notify Network Appliance, Inc. (the
“Corporation”) that I elect to purchase                      shares of the
Corporation’s Common Stock (the “Purchased Shares”) at the option exercise price
of $                     per share (the “Exercise Price”) pursuant to that
certain option (the “Option”) granted to me under the Corporation’s 1995 Stock
Incentive Plan, as Amended and Restated on May 9, 2003.

                        Concurrently with the delivery of this Exercise Notice
to the Corporation, I shall hereby pay to the Corporation the Exercise Price for
the Purchased Shares in accordance with the provisions of my agreement with the
Corporation (or other documents) evidencing the Option and shall deliver
whatever additional documents may be required by such agreement as a condition
for exercise. Alternatively, I may utilize the special broker-dealer sale and
remittance procedure specified in my agreement to effect payment of the Exercise
Price.

                                        , 200__

Date

                 
 
Optionee    
 
           
 
  Address:        
 
     
 
   
 
               
 
   
 
           
Print name in exact manner it is to appear on the
            stock certificate:  
 
   
 
           
Address to which certificate is to be sent, if different
            from address above:  
 
   
 
               
 
   
 
            Social Security Number:  
 
   
 
            Employee Number:  
 
   

 



--------------------------------------------------------------------------------



 



APPENDIX

                        The following definitions shall be in effect under the
Agreement:

            A. Agreementshall mean this Stock Option Agreement.

            B. Board shall mean the Corporation’s Board of Directors.

            C. Change in Control shall mean a change in ownership or control of
the Corporation effected through either of the following transactions:

            (i) the acquisition, directly or indirectly, by any person or
related group of persons (other than the Corporation or a person that directly
or indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders, or

            (ii) a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
member ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

            D. Code shall mean the Internal Revenue Code of 1986, as amended.

            E. Common Stock shall mean the Corporation’s common stock.

            F. Corporate Transaction shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:

            (i) a merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

            (ii) the sale, transfer or other disposition of all or substantially
all of the Corporation’s assets in complete liquidation or dissolution of the
Corporation.

            G. Corporation shall mean Network Appliance, Inc., a Delaware
corporation.

            H. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

            I. Exercise Date shall mean the date on which the option shall have
been exercised in accordance with Paragraph 9 of the Agreement.

            J. Exercise Price shall mean the exercise price per share as
specified in the Grant Notice.

            K. Expiration Date shall mean the date on which the option expires
as specified in the Grant Notice.

A-1



--------------------------------------------------------------------------------



 



            L. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

            (i) If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as the price is reported by the
National Association of Securities Dealers on the Nasdaq National Market or any
successor system. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

            (ii) If the Common Stock is at the time listed on any Stock
Exchange, then the Fair Market Value shall be the closing selling price per
share of Common Stock on the date in question on the Stock Exchange determined
by the Plan Administrator to be the primary market for the Common Stock, as such
price is officially quoted in the composite tape of transactions on such
exchange. If there is no closing selling price for the Common Stock on the date
in question, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.

            (iii) In the absence of an established market for the Common Stock,
the Fair Market Value shall be determined in good faith by the Plan
Administrator.

            M. Grant Date shall mean the date of grant of the option as
specified in the Grant Notice.

            N. Grant Notice shall mean the Notice of Grant of Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.

            O. Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.

            P. Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by Optionee, any unauthorized use or disclosure by
Optionee of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by Optionee adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
Optionee or any other individual in the Service of the Corporation (or any
Parent or Subsidiary).

            Q. Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.

            R. Notice of Exercise shall mean the notice of exercise in the form
attached hereto as Exhibit I.

            S. Option Shares shall mean the number of shares of Common Stock
subject to the option as specified in the Grant Notice.

            T. Optionee shall mean the person to whom the option is granted as
specified in the Grant Notice.

            U. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

            V. Permanent Disability shall mean the inability of Optionee to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which is expected to result in death
or has lasted or can be expected to last for a continuous period of twelve
(12) months or more.

            W. Plan shall mean the Corporation’s 1995 Stock Incentive Plan, as
amended and restated on May 9, 2003.

            X. Plan Administrator shall mean either the Board or a committee of
Board members, to the extent the committee is at the time responsible for the
administration of the Plan.

A-2



--------------------------------------------------------------------------------



 



            Y. Service shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor.

            Z. Stock Exchange shall mean the American Stock Exchange or the New
York Stock Exchange.

            AA. Subsidiary shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

A-3